PER CURIAM.
John Joseph appeals the summary denial of his motion for postconviction relief.
Numerous grievances are presented in Joseph’s motion. However, the gist of his *1345complaint is that he received ineffective assistance from his trial attorney, which in turn undercut the voluntariness of his plea to numerous felony charges. We find that the motion establishes a prima facie show-, ing of entitlement to relief, and that it is not conclusively refuted by the attachments to the circuit court’s order. Accordingly, we remand this case for further proceedings pursuant to Florida Rule of Criminal Procedure 3.850.
Reversed.
SCHOONOVER, C.J., and PARKER and ALTENBERND, JJ., concur.